                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-00462-KLM

CHERRY CREEK MORTGAGE CO., INC.,

       Plaintiff,

v.

THOMAS R. JARBOE, and
ALVARO C. BARAJAS,

       Defendants.


                                          ORDER

ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

       This matter is before the Court on Defendant Thomas R. Jarboe’s (“Jarboe”) Motion

to Transfer Venue [#19]1 (the “Motion”). Plaintiff filed a Response [#34] in opposition to

the Motion, and Defendant Jarboe filed a Reply [#38]. The Court has reviewed the Motion,

Response, Reply, the entire case file, and the applicable law, and is sufficiently advised in

the premises. For the reasons set forth below, the Motion [#19] is DENIED.2

                                      I. Background

       The well-pled facts of the Complaint [#3] are construed in a light most favorable to

Plaintiff. Barnes v. Harris, 783 F.3d 1185, 1191-92 (10th Cir. 2015). Plaintiff Cherry Creek



       1
         “[#19]” is an example of the convention the Court uses to identify the docket number
assigned to a specific paper by the Court’s case management and electronic case filing system
(CM/ECF). This convention is used throughout this Order.
       2
         The parties consented to proceed before the undersigned for all proceedings pursuant
to 28 U.S.C. § 636(c) and D.C.COLO.LCivR 72.2. See generally [#27, #29].

                                             -1-
Mortgage Co., Inc., (“Plaintiff” or “CCMC”) is a Colorado corporation with its principal place

of business in Greenwood Village, Colorado. Compl. [#3] ¶ 1. Defendant Jarboe and

Defendant Alvaro C. Barajas (“Barajas”)3 are residents of California. Id. ¶¶ 2, 4. Plaintiff

alleges that on April 18, 2016, the parties entered into a Non-Producing Branch Manager

Agreement (“the Agreement”) whereby Plaintiff agreed to employ Defendant Jarboe and

Defendant Barajas to manage certain loan origination branch offices in California. Id.

Defendant Jarboe managed twenty-two branches in California, and Defendant Barajas

managed one branch in California under the overall supervision of Defendant Jarboe.

Motion [#19] ¶¶ 18-19. As non-producing branch managers, Defendants’ jobs were to

solicit, originate, and negotiate residential mortgage loans, and from time to time perform

duties assigned by Plaintiff as well as perform various managerial duties as contemplated

by the Agreement. Id. Plaintiff alleges that Defendants breached the Agreement by failing

to compensate it when the loan origination branches accumulated “net losses.” Id. 2-3.

         To recover the losses, Plaintiff filed this lawsuit on January 19, 2018. Compl. [#3].

Plaintiff asserts three claims against Defendants. Id. ¶¶ 15-33. First, Plaintiff asserts a

claim for breach of contract. Id. ¶¶ 15-24. Second, Plaintiff asserts a claim for breach of

fiduciary duty. Id. ¶¶ 25-30. Finally, Plaintiff asserts a claim for unjust enrichment. Id. ¶¶

31-33.

         In response to the Complaint [#3], Defendant Jarboe filed the present Motion [#19]

seeking transfer to the Central District of California pursuant to 28 U.S.C. § 1404(a).

Defendant Jarboe has also filed a separate suit in California regarding his rights as an


         3
         Defendant Barajas is unopposed to the Motion [#19] but has not explicitly joined in it.
Motion [#19] at 1-2.

                                              -2-
employee under California labor laws. Motion [#19] at 2. In the present Motion [#19],

Defendant Jarboe asserts that, despite the forum selection clause designating Colorado

as a permissive venue for resolving disputes relating to the Agreement, a California court

is more convenient and better situated to resolve this dispute and the clause is void and

unenforceable. Id. at 2-3. The applicable clause states:

       At the option of CCMC, an action may be brought to enforce this Agreement
       in the District Court in and for the County of Arapahoe, State of Colorado or
       in any other court in which venue and jurisdiction are proper. Loan Originator
       hereby irrevocably and unconditionally consents to venue and jurisdiction in
       the District Court in and for the County of Arapahoe, State of Colorado and in
       the United States District Court for the District of Colorado, and hereby waives
       any right or objection that jurisdiction and venue in those Courts is not
       convenient.

Motion [#19] at 5 ¶ 15.

                                  II. Standard of Review

       “For the convenience of the parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district or division where it might have been

brought.” 25 U.S.C. § 1404(a). The calculus changes, however, when the parties’ contract

contains a valid forum selection clause, which “represents the parties’ agreement as to the

most proper forum.” Stewart Org. v. Ricoh Cor., 487 U.S. 22, 31 (1988). The “enforcement

of valid forum selection clauses, bargained for by the parties, protects their legitimate

expectations and furthers vital interests of the justice system.” Id. at 33. When a § 1404(a)

motion seeks transfer to an identified forum in spite of the forum bargained for by the

parties, the motion to transfer should not be granted absent “extraordinary circumstances

unrelated to the convenience of the parties.” Atl. Marine Constr. Co. v. U.S. Dist. Court,

571 U.S. 49, 52 (2013). “The party defying the forum selection clause bears the burden


                                              -3-
of establishing that transfer . . . is []warranted.” Id. at 62.

       The existence of a forum selection clause requires the Court to limit its transfer

analysis. Id. at 63. The Court may only consider public-interest factors and not the parties’

private interests. Id. at 64. “When the parties agree to a forum-selection clause, they

waive the right to challenge the preselected forum as inconvenient or less convenient for

themselves or their witnesses, or for their pursuit of the litigation.” Id. “Because those

[public-interest] factors will rarely defeat a transfer motion, the practical result is that forum-

selection clauses should control except in unusual cases.” Id.

                                          III. Analysis

A.     Forum Selection Clause

       Forum selection clauses are presumptively valid under federal law, and should not

be set aside unless the party challenging the clause shows that enforcement would be

unreasonable. M/S Bremem v. Zapata Off-Shore Co., 407 U.S. 1, 18 (1972). A forum

selection clause is unreasonable if (1) it was incorporated into a contract as a result of

fraud, undue influence, or overweening bargaining power, (2) the selected forum is so

gravely difficult and inconvenient that the complaining party will for all practical purposes

be deprived of his day in court, or (3) enforcement of the clause would contravene a strong

public policy of the forum in which the suit is brought. Archer v. Darling, No. 09-cv-01988-

PAB-KMT, 2011 WL 861201, at *2 (D. Colo. Mar. 9, 2011) (citing M/S Bremen, 407 U.S.

at 12-18).

       Defendant Jarboe has not alleged that the forum selection clause was incorporated

into the contract as a result of fraud, undue influence, or overweening bargaining power,

nor has he alleged that the selected forum is so gravely difficult and inconvenient that he

                                               -4-
will for practical purposes be deprived of his day in court.4 Motion [#19] at 2. Therefore,

the Court need only address whether the enforcement of the clause would contravene the

public policy of the forum in which the suit was brought. “A contractual choice-of-forum

clause should be held unenforceable if enforcement would contravene a strong public

policy of the forum in which the suit is brought, whether declared by statute or by judicial

decision.” M/S Bremen, 407 U.S. at 15.

       Here, Defendant Jarboe argues that the forum selection clause is void because

strong California public policy renders the clause unenforceable. Motion [#19] at 9. While

Defendant Jarboe raises some interesting arguments as to the validity of the forum

selection clause as it relates to California law, the test for determining the validity of a forum

selection clause focuses on the public policy of the forum in which the suit was brought.

M/S Bremen, 407 U.S. at 15. This suit was filed in the District of Colorado, and there is no

identified conflict between this suit and the public policy of Colorado. Hence, the Court

finds that maintenance of this suit would not contravene the public policy of Colorado.

       Because there is no indication of fraud, undue influence, or overweening bargaining

power, or that litigating in Colorado would be so gravely difficult, and because enforcement

of the clause would not contravene the public policy of the State of Colorado, the Court

finds that the forum selection clause is reasonable. Thus Defendant Jarboe is not excused

from performance of the clause, and because the clause is given controlling weight, the

burden is on Defendant Jarboe to prove extraordinary circumstances as to why the Motion



       4
            While Defendant Jarboe notes that litigating in Colorado would inconvenience his
witnesses, he concedes that any inconvenience does not rise to the level of being so gravely
difficult as to deprive him of his day in court. Motion [#19] at 15.

                                               -5-
[#19] should be granted. See Atl. Marine U.S. at 62.

B.     Venue Transfer

       “When the parties have agreed to a valid forum selection clause . . . only under

extraordinary circumstances unrelated to the convenience of the parties” should a §

1404(a) motion be granted. Id. When a valid forum selection clause exists, the Court

considers only public interest factors and not the parties’ private interests. Id. at 64. The

public interest factors to be considered include: (1) the administrative difficulties flowing

from court congestion, (2) the local interest in having localized controversies decided at

home, and (3) the interest in having the trial of a diversity case in a forum that is at home

with the law. Id. at 62 n.6. “The party defying the forum selection clause bears the burden

of establishing that transfer . . . is []warranted.” Id. at 62.

       The Court begins its analysis with whether there are any administrative difficulties

flowing from court congestion. When evaluating the difficulties of court congestion, the

most relevant statistics are the median time from filing to disposition, the median time from

filing to trial, the pending cases per judge, and the average weighted filings per judge. REO

Sales v. Prudential Ins. Co. of Am., 925 F. Supp. 1491, 1495 (D. Colo. 1996). Here,

Defendant Jarboe contends that the Central District of California is less congested than the

District of Colorado. Motion [#19] at 17(citing Fed. Ct. Mgmt. Statistics, ADMIN. OFFICE OF

THE    U.S.     CTS.,     www.uscourts.gov/sites/default/files/data_tables/

fcms_na_distcomparison0930.2017.pdf). The median time from filing to trial is five months

less in the Central District of California than in Colorado. Id. Plaintiff does not dispute that

the Central District of California’s docket is less congested. Instead, Plaintiff acknowledges

the respective burdens of the court system in both Colorado and California but maintains

                                               -6-
that the valid forum selection clause agreed upon by both parties prior to this litigation

should prevail in the interests of justice. Response [#34] at 14. Moreover, the Court notes

that past performance is no guarantor of future performance, as federal court dockets

consistently shift. Based on these considerations, the Court finds that Defendant Jarboe

has shown that this factor weighs slightly in favor of transfer.

       The Court next turns to whether there are local interests in having localized

controversies decided at home. Defendant Jarboe argues that this controversy is local to

Southern California. Motion [#19] at 16. This dispute relates to activities and alleged

losses that occurred in Plaintiff’s California branches. Id. Defendant Jarboe and Defendant

Barajas are residents of California and entered into the Agreement from California. Id.

Their work was performed exclusively in California and witnesses to the “net losses”

allegedly suffered by Plaintiff’s California branches reside in California. Id. However, the

Court notes that the controversy is not localized only to California. While Plaintiff is a

nationwide corporation, its headquarters is located in Colorado. Response [#34] at 1.

Because both California and Colorado have a connection to the litigation and have an

interest in deciding the controversy, Defendant Jarboe has failed to persuade the Court that

there is a local controversy which should necessarily be decided in California. Therefore,

this factor weighs against transfer.

       Finally, the Court turns to whether there is an interest in having the trial of a diversity

case in a forum that is at home with the law. Defendant Jarboe asserts that this factor

supports transfer. Motion [#19] at 16. In support of this position, Defendant argues that

in spite of the Agreement’s choice of law provision favoring Colorado, California

employment law governs Defendants’ rights as employees and Plaintiff’s responsibilities

                                               -7-
as an employer. Reply [#38] at 9. Specifically, Defendant Jarboe argues that Plaintiff’s

demand to pay back the “net losses” of the California branches directly contravenes

California law because Cal. Labor Code § 2802(a)5 prohibits an employer from requiring

an employee to pay for the expenses and losses of the employer’s business. Motion [#19]

at 10. Further, Cal. Labor Code § 28046 voids any agreement that purports to restrict a

California employee’s rights. Id. at 17. According to Defendant Jarboe, because the choice

of law provisions in the Agreement are unenforceable under California law and because

California law controls, a California court is better situated to adjudicate this dispute, and

therefore the Central District of California is at home with the law. Id.

       In support of this argument, Defendant Jarboe cites to Homewatch International,

Inc., v. Pacific Home Care Services, Inc., No. 10-cv-03045-REB-KLM, 2011 WL 1660612

(D. Colo. May 2, 2011) (“Homewatch I”) and Homewatch International, Inc., v. Pacific Home

Care Services, Inc., No. 10-cv-03045-REB-KLM, 2011 WL 3652580 (D. Colo. Aug. 18,

2011) (“Homewatch II”). In Homewatch I, the defendants contracted to operate a franchise

offered by the plaintiff, a Colorado corporation, in Glendale, California. Their relationship

soured and the plaintiff filed suit in Colorado pursuant to a forum selection clause in the

franchise agreement designating Colorado as the appropriate forum. Homewatch I, 2011

WL 1660612, at *1. The defendants moved to have the case transferred to California


       5
         “An employer shall indemnify his or her employee for all necessary expenditures or losses
incurred by the employee in direct consequence of the discharge of his or her duties, or of his or
her obedience to the directions of the employer, even though unlawful, unless the employee, at the
time of obeying the directions, believed them to be unlawful.” Cal. Labor Code § 2802(a).
       6
          “Any contract or agreement, express or implied, made by any employee to waive the
benefits of this article or any part thereof, is null and void, and this article shall not deprive any
employee or his personal representative of any right or remedy to which he is entitled under the
laws of this State.” Cal. Labor Code § 2804.

                                                 -8-
because the forum selection clause was assertedly in contravention of California Business

and Professional Code § 20040.5.7 Id. The Court found the forum selection clause invalid

and transferred the case to California because § 20040.5 demonstrated a strong California

public policy against forcing California franchisees to litigate outside the state. Homewatch

I, 2011 WL 1660612, at 2-3 (concluding that the forum selection clause is void and

unenforceable as contrary to the strong and express California public policy embodied in

§ 20040.5); Homewatch II, 2011 WL 3652580, at 2 (transferring the case to the Central

District of California).

       Here, Defendant Jarboe cites to Cal. Labor Code §§ 2802(a) and 2804 as evidence

of a strong California public policy against forcing California employees to litigate outside

of the State. However, these statutes do not specifically address forum selection clauses

in employment agreements, as did the statute at issue in Homewatch I. Rather, they

appear to establish affirmative defenses which Defendants may, if appropriate, raise in the

present action. Defendant Jarboe also cites Cal. Labor Code § 925,8 which prevents an

employer from requiring an employee who primarily resides in California, as a condition of


       7
         “A provision in a franchise agreement restricting venue to a forum outside this state is void
with respect to any claim arising under or relating to a franchise agreement involving a franchise
business operating within this state.” Cal. Bus. & Prof. Code § 20040.5.
       8
           In relevant part Cal. Labor Code § 925 provides:

       (a) An employer shall not require an employee who primarily resides and works in
       California, as a condition of employment, to agree to a provision that would do either
       of the following;
               (1) Require the employee to adjudicate outside of California a claim arising
               in California.
               (2) Deprive the employee of the substantive protections of California law with
               respect to a controversy arising in California.
       (b) Any provision of a contract that violates subdivision (a) is voidable by the
       employee, and if a provision is rendered void at the request of the employee, the
       matter shall be adjudicated in California and California law shall govern the dispute.

                                                 -9-
employment, from agreeing to a contract which requires litigating outside of California.

Motion [#19] at 11. However, unlike the statute in Homewatch I, this statute is not binding

because it only applies to contracts entered into after January 1, 2017, i.e., after the date

when the Agreement at issue here was signed. Moreover, Defendant Jarboe’s argument

ignores the explicit choice-of-law provision in the Agreement, which states that Colorado

law applies to this dispute. Id. at 5 ¶ 16. Defendant Jarboe freely entered into the

Agreement which expressly states that any and all matters relating to the Agreement shall

be governed by the laws of the State of Colorado. Id. at 5 ¶ 14. Although the California

court may be more “at home with the law” surrounding the presumed affirmative defenses

reflected by the statutes Defendant Jarboe cites, the Court notes that the Agreement

contains provisions which expressly contradict the policies of both states. In other words,

this dispute is about an agreement entered into in Colorado by a Colorado company and

California residents containing terms which appear to expressly contradict California law.

Under these circumstances, the Court cannot conclude that California’s interest in its own

law outweighs Colorado’s interest in enforcement of voluntary agreements.              While

California law may have some bearing on this dispute, this is fundamentally a breach of

contract case in which contract principles apply. Colorado is “at home with the law” of

contracts to the same extent as California. Accordingly, the Court concludes that in these

circumstances transfer of venue to the Central District of California is not warranted.

       Defendant Jarboe also argues that even if the Court finds the Agreement’s choice

of law and forum selection provisions valid, Plaintiff’s claim nevertheless implicates

California law. Motion [#19] at 17. Defendant Jarboe asserts that because the Agreement

expressly warranted that “neither the execution and delivery of this Agreement nor the


                                            -10-
consummation of the transactions contemplated hereby will . . . violate any federal, state

or local statute, law or regulation,” and because Plaintiff’s breach of contract claims directly

implicate California law, this factor favors transfer. Id. The Court disagrees. The parties

consented to the Agreement being construed and enforced in accordance with the laws of

the State of Colorado, and Plaintiff is asserting claims under Colorado law. “When the

parties have contracted in advance to litigate disputes in a particular forum, courts should

not unnecessarily disrupt the parties’ settled expectations. . . .In all but the most unusual

cases . . . ‘the interest of justice’ is served by holding the parties to their bargain.” Atl.

Marine Constr. Co. v. U.S. Dist. Court, 571 U.S. 49, 66 (2013). Therefore, this factor

weighs against transfer.

       Accordingly, because the majority of factors weigh against transferring this case to

the Central District of California, the Motion [#19] is denied.

                                       IV. Conclusion

       For the foregoing reasons,

       IT IS HEREBY ORDERED that the Motion [#19] is DENIED:



       Dated: November 29, 2018




                                             -11-
